        Case 1:18-cv-01580-RCL Document 32-8 Filed 10/23/20 Page 1 of 1



I did the FHR today. Should be in your box now.

Evan Farley
Budget Director
Federal Emergency Management Agency
202-646-2985 (Office)
202-646-7052 (Fax)
202-316-6878 (Cell)
Evan.Farley1@DHS.Gov



From: Cason, Winona
Sent: Tuesday, July 02, 2013 1:32 PM
To: Farley, Evan; Benson, Shalini; Darby, Michael
Cc: Price, Cherre; Lowry, Thomas J
Subject: Mark Miller Re-assignment - please process

All

Based on Mark’s medical situation, Ed has agreed to reassign Mark Miller to Oklahoma for six
months. He’s asking for a follow up recommendation prior to the six-month extension’s
expiration from BPAD management. Please work with Cherre to make this action effective
through FHR as soon as possible. Thanks.

Winona Cason, Executive Officer
FEMA Office of the Chief Financial Officer
Patriots Plaza, Washington, DC
202-302-8961
Winona.cason@dhs.gov




                                                                                    Kirton - AFPD - 000080
